The opinion of the court was delivered by
Dunton, J.
This case has been treated by the solicitors for the defendant, in their brief, as though in order to grant the orator *242the relief prayed for in his bill of complaint, the deed of May 1, 1866, from Orra Crosby to the defendant, had got to be reformed, so as to make it, in effect, an assignment of a mortgage. But we see no occasion to consider the legal propositions so forcibly presented in their brief by the solicitors for the defendant, as to the reformation of deeds and contracts. We do not see how this question arises in the case. The orator does not claim but that the deed in question was just such a deed as the grantor intended to execute; but he does claim that by virtue of the alleged parol agreement made between Edwards and the defendant, and known to the grantor, prior to the execution of the deed in question, the title thereby acquire'd by the defendant was in the nature of a, mortgage. There are several cases in this state where, by virtue of parol agreements reserving the right of redemption in the grantor, absolute deeds, under certain circumstances, have been treated in equity as mortgages; among which are Campbell v. Worthington, 6 Vt. 448; Baxter v. Willey, 9 Vt. 276; Wright v. Bates, 13 Vt. 341; Hyndman v. Hyndman, 19 Vt. 9; Rich v. Doane, 36 Vt. 125; Hills v. Loomis, 42 Vt. 562. Each case has its peculiar facts and circumstances. As was remarked by Redfield, J., in Hyndman v. Hyndman; supra: “ Oases of this kind will always depend very much upon the determination of the facts. In that particular, one case is not a rule for the determination of any other case, unless the two cases are alike in all particulars, which never occurs.”
It is unnecessary for us to consider the other questions raised in this case, and so ably discussed by counsel in their briefs, for we find from the evidence, independent of the decree in the suit of Edwards v. Leavitt, that the alleged agreement between Edwards and the defendant, whereby Edwards was to have the right to redeem the premises in question, was nearly substantially as set forth in the bill of complaint, 'and that Edwards continued in the possession of said premises after the execution and delivery of said deed from Crosby to Leavitt, under an agreement to redeem, and to pay interest on the amount paid by Leavitt to Crosby as the consideration for the deed, in lieu of rent, until forcibly ejected from the premises by the defendant, and that Edwards *243enforced his right in equity to redeem the premises, by suit. It would, therefore, be inequitable for the defendant to prosecute his said suit at law against Orra Crosby’s estate; and the decree of the Court of Chancery perpetually enjoining the same, and also perpetually enjoining the defendant from prosecuting, at law or in equity, said estate upon the covenants in said deed, is affirmed with costs, and the case remanded.